Citation Nr: 1444156	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2008, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  A transcript of the hearing is of record.

When this case was before the Board in June 2011, it was remanded for further development.  While the case was in remand status, the issue of entitlement to service connection for posttraumatic stress disorder was resolved by a February 2013 rating decision granting the benefit sought. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and he was not exposed to herbicide agents, such as Agent Orange, during his service in Thailand.

2.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in December 2006, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs), official military personnel files (OMPFs), and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran also provided hearing testimony before a DRO.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran was not afforded a VA examination in response to the claim and that no VA medical opinion was obtained in response to the claim.  As discussed below, there is no credible evidence of record indicating the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides in service.  In addition, there is no evidence suggesting that the disability was present within one year of the Veteran's discharge from service or that it is related to anything in service other than the alleged herbicide exposure.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.  

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

Moreover, VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  

In addition, the Memorandum for the Record that accompanied the Fast Letter reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  It should be noted, the Veteran served in Thailand from February to November 1969, and as such, the spraying noted above is immaterial to the Veteran's claim as there is no indication that such spraying three years prior to the Veteran's service in Thailand could have resulted in his exposure to herbicides.  

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis.  It also indicates herbicide exposure may be conceded for Army personnel who served on RTAFBs if the claimant provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting this statement.  M21-1MR Part IV.ii.2.C.10.q. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that the Veteran has diabetes mellitus, which was initially diagnosed in 1992.  More recent VA treatment records show continued treatment for diabetes mellitus.  Thus, the current disability element of the claim is met.

In his September 2006 claim, the Veteran contended his type II diabetes was caused by his exposure to herbicides in service.  In various statements, the Veteran has asserted he was exposed to herbicides in Thailand; however, the Veteran has not provided more specific details.  The RO, via the National Personnel Records Center, did obtain the Veteran's OMPF, but found no conclusive proof of herbicide exposure.  In October 2012, the RO attempted to verify the Veteran's claims of herbicide exposure in Thailand via the JSRRC.  The October 2012 response did not establish the Veteran's exposure to herbicides.  In particular, JSRRC indicated the Veteran served with the 569th Transportation Company, which was based at Camp Khon Kaen.  The primary mission of this company was to provide ground transportation of cargo to all Army and Air Force installations in Northeast Thailand, with specific emphasis on delivery of classified munitions.  JSRRC stated they were unable to verify or document that either the Veteran's unit, or the Veteran, had duties that placed either the unit or the Veteran in the proximity of the base perimeters.  Additionally, JSRRC indicated Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange or other tactical herbicides at Camp Khon Kaen in 1969.  

The Veteran's STRs and OMPF fail to show the Veteran was exposed to herbicides while stationed at Camp Khon Kaen.  Additionally, Army historical records do not indicate herbicides were ever deployed at Camp Khon Kaen.  However, based on the above noted May 2010 C&P Bulletin and M21-1MR, the Board will consider whether herbicide exposure may be established on a "direct/facts-found basis."  The relevant portion of the Project CHECO report pertains to perimeter duty at RTAFBs.  The Veteran's service personnel records document his military occupational specialty (MOS) as wheeled vehicle mechanic.  In a letter dated in July 2011, the Appeals Management Center asked the Veteran to explain how his military duties exposed him to herbicides.  To date, the Veteran has not responded to this correspondence.  Furthermore, during his March 2008 hearing the Veteran indicated he wished to claim diabetes on a direct basis, and did not raise the issue of herbicide exposure.  In that the Veteran has not provided any statements which indicate his service in Thailand placed him in close proximity to the perimeter of a Royal Thai Air Force Base, herbicide exposure cannot be conceded.  Additionally, the evidence does not show the Veteran otherwise served near an air base perimeter.  Consequently, the Board finds that exposure to herbicide agents is not shown on a direct/facts-found basis based on the information in Project CHECO, the May 2010 C&P Bulletin, and M21-1MR.  Therefore, service connection is not warranted for diabetes mellitus, type II, on a presumptive basis for diseases associated with exposure to certain herbicide agents.  

The Board also notes that the Veteran's post-service treatment records show the Veteran was initially diagnosed with diabetes mellitus in 1992.  In that this diagnosis was more than twenty two years following the Veteran's November 1969 separation from active service, and there is no other evidence suggesting the presence of diabetes mellitus within one year after the Veteran's discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases manifesting to a compensable degree within one year of service is also not warranted. 

Despite these findings, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, STRs do not demonstrate complaints of, treatment for, or a diagnosis related to diabetes.  In fact, the post-service evidence of record does not reflect a diagnosis of diabetes until 1992, more than twenty-two years following separation from service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran indicated he was treated for "spontaneous hypoglycemia" in service during his RO hearing, and also stated he was informed this is a "pre-runner" to diabetes mellitus at that time, the evidence does not indicate he was ever treated for low blood sugar in service.  To the extent the Veteran is competent to state he experienced hypoglycemia in service, his statements are considered less probative than the STRs which do not show he was ever treated for or diagnosed with such a condition.  In any event, the Veteran has not alleged that he had diabetes within one year of his discharge from service, and the Veteran's lay opinion that his diabetes is related to hypoglycemia present in service is of no probative value.  Therefore, service connection on a direct basis is also unwarranted.

In sum, the Board concludes that service connection is not warranted for diabetes mellitus, type II, because the preponderance of the evidence establishes that the Veteran was not exposed to herbicide agents during service, that he did not develop the disease until more than one year following his discharge from service, and that the disease is not otherwise related to service.  


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


